Citation Nr: 0201777	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  98-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for bunions.  

4.  Entitlement to service connection for prostatitis.  

5.  Entitlement to service connection for skin disability due 
to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
July 1971.  He was awarded, among other decorations, the 
Combat Infantryman's Badge. 

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board and 
was remanded in October 1999. 

In a December 2001 communication as well as at a June 1999 
Board hearing, the issue of entitlement to service connection 
for tinnitus was addressed.  To the extent that his testimony 
may constitute either a new claim or a request to reopen a 
prior claim, this matter is hereby referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  Malaria was manifested during the veteran's active 
military service.  



2.  Bunions were not manifested during his active military 
service and are not otherwise related to such service.  

3.  Prostatitis was not manifested during the veteran's 
active military service and is not otherwise related to such 
service.  


CONCLUSIONS OF LAW

1.  Malaria was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  

2.  Bunions were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Prostatitis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 and Supp. 2001; 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

After numerous attempts to secure the veteran's service 
medical records from various sources, essentially the only 
record that is available and has been obtained is the report 
of his enlistment examination for National Guard service in 
January 1974.  The medical history portion of that report 
contains a notation that the veteran was hospitalized in 
Vietnam for treatment of malaria.  No abnormal clinical 
findings pertinent to any of the claimed disabilities were 
noted by the examiner. 

At the time of a visit to a private physician in October 
1992, the veteran gave a history of malaria.  No pertinent 
complaints or abnormal clinical findings were reported.  The 
examiner did note that the veteran's prostate was normal.  

In December 1996, the veteran was seen for complaints of 
burning and frequent urination.  He indicated to the 
physician that he had taken an antibiotic for two days and 
the symptoms went away.  He also reported that he had not had 
any similar problems in the past.  On examination, the 
prostate was mildly enlarged; no other abnormal clinical 
findings were noted.  The physician diagnosed cystitis, 
probably resolved.  Approximately one week later, the veteran 
saw a private urologist, at which time he reported that he 
had had pain and urinary tract symptoms approximately two 
weeks previously.  He again stated that he had had no 
previous similar symptoms.  At the time of that visit, the 
physician noted no abnormal clinical findings, finding the 
veteran's prostate to be symmetrical, rubbery, and non-tender 
with no nodules.  Urinalysis was negative.  The examiner did 
not list a diagnosis, but did indicate that he had "educated 
patient by discussion of problem and provided literature on 
problem (prostate)."  

A VA general medical compensation examination was conducted 
in June 1997.  The veteran reported a history of having been 
hospitalized for treatment of malaria for a prolonged period 
of time during service in Vietnam.  It was noted that he had 
a recrudescence of malaria in 1971 and since that time had 
had some weakness and fatigability with some occasional night 
sweats.  The veteran also reported bilateral foot pain 
related to bunions.  In addition, the examiner noted the 
veteran's report of recurrent prostatitis in the past.  No 
pertinent abnormal clinical findings were reported by the 
examiner; the prostate was noted to be symmetrical.  The 
examiner's impressions included malaria with recrudescence in 
1971, with some chronic recurrent fatigue, mild pes planus 
with bilateral toe bunions, and history of prostatitis, mild 
to moderately symptomatic, with lower tract symptoms which 
requires antibiotics periodically.  

In a report dated in December 1997 by the same private 
urologist who saw him in December 1996, the veteran's chief 
complaint was prostate gland trouble with some burning on 
urination, with hesitancy and dribbling and rare nocturia.  
On detailed genitourinary examination, the only reported 
abnormal clinical finding was that the prostate was 
symmetrical, slightly tender and nodular.  No diagnosis was 
given, but an antibiotic was prescribed.  The veteran was 
again seen by the same urologist in January 1998 and February 
1998.  At the time of the last visit, the examiner noted that 
there had been marked improvement.  No further treatment was 
prescribed and no regular follow-up was scheduled.  

The veteran testified at a Board hearing at the RO in June 
1999.  He described at some length and detail the treatment 
he received for malaria during service.  He also attributed 
his recurrent prostate problems over the previous 30 years to 
service.  In addition, the veteran described repeated 
exposure to gunfire and artillery fire during service.  He 
did not indicate that he had any decreased hearing while in 
service, but he did attribute his current hearing problems to 
that noise exposure.  The veteran testified that he had had 
foot problems since "way back then," and he attributed a 
lot of it to Vietnam.  He also referred to an injury to his 
left foot during service.

Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With regard to the issues dealing with malaria, bunions, and 
prostatitis, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record in this case includes 
the only service medical records that are available and a VA 
examination report, as well as VA outpatient records and 
private medical records.  The RO has made numerous 
unsuccessful attempts to obtain the veteran's service medical 
records from various sources.  The veteran has been advised 
of that fact and the record contains evidence that his 
representative is cognizant of the types of additional 
supportive evidence that might aid his claims, e.g., 
statements from individuals who have pertinent information 
concerning his claimed disabilities.  Several witness 
statements have been submitted in support of the veteran's 
claims.  Significantly, no additional pertinent evidence has 
been identified by the claimant, or by his representative, as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.   

Further, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for malaria, bunions, and 
prostatitis.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and other communications have informed the claimant and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board, 
therefore, finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of these claims and has notified the claimant of 
the information and evidence necessary to substantiate these 
claims.  Consequently, the case as it deals with these issues 
need not be referred to the claimant or the claimant's 
representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  

The issues in this case involve underlying claims of service 
connection. Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain tropical diseases, such as malaria, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

1.  Malaria

As already noted, efforts to obtain the veteran's service 
medical records have been unsuccessful.  However, the veteran 
has offered sworn testimony that he was treated on at least 
two occasions during his Vietnam service for malaria.  The 
undersigned Board Member had the opportunity to observe the 
veteran at the June 1999 hearing and finds the veteran's 
testimony in this regard to be credible and consistent with 
the conditions of the veteran's Vietnam service.  Moreover, 
the Board believes it to be significant that the veteran also 
reported being treated in Vietnam for malaria at the time of 
a January 1974 examination for reserve purposes.  This was 
less than three years after the veteran's discharge from 
active service and adds further credibility to his assertion 
that he suffered from malaria during service.  The record 
further shows that the veteran has related the same history 
of malaria during service to various medical examiners in the 
1990's.  In other words, his story has remained essentially 
unchanged over the years.  

Under the particular circumstances of this case, the Board 
believes that the positive evidence is in a state of 
equipoise with the negative evidence on the question of 
whether the veteran suffered from malaria during his active 
service.  Under such circumstances, all reasonable doubt must 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The Board therefore finds that malaria 
was manifested during the veteran's active military service.  

The question now becomes whether there is competent evidence 
of current chronic disability related to the malaria during 
service.  In the absence of proof of a present disability, 
there can be no valid claim for service connection; an 
appellant's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).  Moreover, 
although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Although not entirely 
clear, the report of a June 1997 VA examination suggests that 
the veteran may suffer from some current residuals of malaria 
in the form of recurrent fatigue.  The Board need not 
consider at this time whether any such residuals are 
compensable or not as the sole question before it is whether 
there is current disability related to the inservice malaria.  
Given the June 1997 examination diagnosis, the Board is led 
to conclude that the evidence is also in a state of equipoise 
on the question of whether there are current residuals of 
malaria.  Therefore, this material issue must also be decided 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, service connection for malarial is 
warranted.  

2.  Bunions

The June 1998 VA examiner stated that the veteran had pes 
planus with bilateral toe bunions.  He indicated that the 
veteran wore orthotics to help alleviate his metatarsalgia 
pain.  However, despite the veteran's hearing testimony about 
a foot injury during service and his own belief that his 
bunions resulted from wearing boots during service, there is 
no credible supporting evidence of any foot disorder during 
service or for many years after service.  The Board also 
notes that the veteran denied foot trouble at the time of a 
reserve examination in January 1974, and his feet were 
clinically evaluated as normal at that time.  This item of 
evidence weighs against a finding that the veteran has 
suffered bunions since service.  Furthermore, no medical 
examiner has otherwise attributed any current foot condition, 
including his bunions, to any injury or other incident of 
service.  As noted above, the veteran's belief that a 
disability is attributable to service does not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The evidence compels the conclusion that the veteran's 
bunions were first manifested many years after his active 
service and are not otherwise related to such service.  In 
sum, the Board finds that service connection for bunions is 
not warranted.  In reaching this determination, the Board is 
unable to find such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

3.  Prostatitis

The Board also concludes that service connection for 
prostatitis is not warranted.  The earliest evidence of a 
genitourinary disorder consists of medical records of the 
veteran's visit to a private physician in December 1996, at 
which time he was seen following his own self-treatment for 
apparent cystitis.  Importantly, the veteran himself reported 
at that time that he had not had any urinary tract problems 
in the past.  The records also show that he was treated for 
urinary tract symptoms from December 1997 through February 
1998.  The June 1997 VA examiner noted the veteran's report 
of a history of prostatitis, but noted no current urinary 
tract symptoms or pertinent abnormal clinical findings at the 
time of the examination.  

The record does include medical records dated in the 1990's 
showing treatment for urinary tract symptoms.  Nevertheless, 
there is no credible medical evidence that any current 
prostate or urinary tract disorder began during service or is 
in any way related to any disease or injury the veteran may 
have sustained in service.  Again, the veteran's own belief 
that the disability is attributable to service is not 
competent medical evidence.  Espiritu.  The preponderance of 
the evidence is against a finding that prostatitis was 
manifested during the veteran's active military service or is 
otherwise related to such service.  The benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 are 
therefore not applicable. 


ORDER

Entitlement to service connection for malaria is warranted.  
To this extent, the appeal is granted. 

Entitlement to service connection for bunions is not 
warranted.  Entitlement to service connection for prostatitis 
is not warranted.  To this extent, the appeal is denied. 


REMAND

The veteran has offered statements and testimony to the 
effect that he was exposed to acoustic trauma during service 
in the form of weapons fire as well as a land mine explosion.  
He has indicated that these events took place during combat 
with the enemy, and his military record confirms his 
participation in combat as reflected by the fact that he was 
awarded the Combat Infantryman's Badge.  As such, his 
assertions regarding noise exposure are to be accepted as 
consistent with the circumstances of his service.  See 38 
U.S.C.A. § 1154(b).  

Under the circumstances, the Board finds that a VA 
audiometric examination is necessary.  Under 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).

With regard to the skin disability claim, during a June 1997 
VA examination the veteran reported having a recurrent rash 
that started on the left hip and buttocks area.  It would 
occasionally become pustular, with drainage.  There were also 
multiple cherry angiomas over the veteran's abdomen and 
multiple, dark, hyperpigmented, melanic-type spots on the 
groin and scrotal areas, with no frank drainage or 
irritation.  Importantly, the examiner indicated that a 
dermatologist's opinion was necessary.  

Other medical records include impressions of probable herpes 
zoster versus herpes simplex, and angiokeratoma.  Given the 
lack of a clear medical diagnosis of the type of skin 
disability and its etiology, the Board finds that a special 
VA examination is also required with regard to the skin 
disability issue. 

The Board also notes that recent legislation now provides for 
a presumption of exposure to herbicide agents for all 
veterans who served in Vietnam during the Vietnam Era as did 
the veteran in this case.  Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001). 

While the Board regrets further delay in appellate review of 
the hearing loss and skin disability issues, for the reasons 
set forth above the case is REMANDED to the RO for the 
following actions:  

1.  The RO should undertake any 
additional actions required under the 
Veterans Claims Assistance Act of 2000 
and implementing regulations, 
including obtaining any pertinent VA 
medical records not already in the 
claims file as well as any private 
medical records identified by the 
veteran which are not already in the 
claims file.  

2.  The RO should then be scheduled 
for special VA audiometric and skin 
examinations to ascertain the nature 
and etiology of any current hearing 
loss disability and his current skin 
disability.  The claims file must be 
made available to and be reviewed by 
the examiners in conjunction with the 
examinations.  All special tests 
deemed necessary by the examiners 
should be completed, and all clinical 
and special test findings should be 
clearly reported.  

a.  With regard to the audiometric 
examination, the examiner should offer 
an opinion as to whether any current 
hearing loss is at least as likely as 
not due to acoustic trauma during the 
veteran's active military service.  
For purposes of this opinion, such 
acoustic trauma is to be presumed. 

b.  With regard to the skin disability 
examination, the examiner should offer 
opinions in response to the following:   

(1).  Does the veteran have 
chloracne or other acneform 
disease consistent with 
chloracne of the buttocks, 
abdomen, or groin?  

(2).  If not, from a review of 
the record, what is the 
etiology and the approximate 
date of onset of any current 
skin disorder of the buttocks, 
abdomen, or groin?  

(3).  Is it at least as likely 
as not that any current skin 
disorder is related to exposure 
to herbicide agents during the 
veteran's military service?  
For purposes of this opinion, 
such exposure to herbicide 
agents is to be presumed.  

All opinions should be accompanied by 
an appropriate rationale.  

3.  After completion of the above, the 
RO should review the expanded record 
and determine whether the veteran's 
claims of service connection for 
hearing loss and for skin disability 
can be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case addressing any of these 
claims which remain denied.  After 
they are afforded an opportunity to 
respond, the case should be returned 
to the Board for appellate review.   

The veteran and his representative have the right to submit 
additional evidence and argument in connection with the 
matters addressed by the Board in this remand. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



